The jurors were sworn thus ; “You shall diligently try, and a true verdict return, on behalf of the Commonwealth of Massachusetts, whether Joshua Hathaway, the prisoner at the bar, who now stands indicted for murder, be of sane memory or not, according to your evidence and knowledge."Sundry witnesses were examined ; and, during the examination; the prisoner often interrupted them by wild and incoherent remarks, and from his whole manner discovered that he was under the influence of a religious frenzy. »The jury returned their verdict, that he was not of sane memory, and he was remanded to prison. (1) See H. H. P. C. 34, 35.-4 Black. Com. 34.